 In the Matter of DEFIANCE SCREW MACHINE PRODUCTS COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 8-R-1584.Decided September 93, 1944Mr. Alan B. Loop,of Toledo, Ohio, for the Company.Mr. Harold K. Kolbe,of Toledo, Ohio, for the UAW-CIO.Mr. Joseph F. Bushong,of Defiance, Ohio, for the IAM.Mr. Harold A. Bauer,of Defiance, Ohio, for the Association.Mr. Louis Cokin,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Autonio-bile,Aircraft& Agricultural Implement Workers of America, C. I. 0.,Wherein called theUAW-CIO, alleging- that a question" affectingcommerce had arisen concerning the representation of employees ofDefiance Screw Machine Products Company, Defiance, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas E.Shroyer,TrialExaminer.Said hearing was held at Defiance,Ohio, on August 8, 1944.At the commencement of the hearing theIrialExaminer granted motions of International Association ofMachinists, District No. 1,29,,A. F. of L., herein called the I. A. M.,Land Defiance Screw Machine Workmen's Association, herein calledAssociation, to intervene.The Company, the UAW-CIO, theI.A.M., and the Association appeared and participated in thehearing and all parties were afforded full opportuninty to be heard,to examine and cross-examine witnesses, and to introduce evidencehearing on the issues.At the close of the hearing, counsel for theCompany moved to dismiss the petition.The Trial Examiner re-served ruling thereon.The motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.58 N. L. R. B., No. 100.-510 DEFIANCE SCREW MACHINE PRODUCTS COMPANY511Upon the entire record in the case, the Board makes the following :FINDINGSOFFACTI.THE BUSINESS OF THE COMPANYDefiance Screw Machine Products Company is an, Ohio corporationwith its principal place of business at Defiance, Ohio, where it isengaged in the manufacture of screw machine products.During 1943the Company purchased raw materials valued in excess of $400,000,over 50 percent of which was shipped to it from points outside the State2ofAhib.'xDuring the same period the Company sold products valuedin excessof $2,000,000, over 50 percent of which was shipped to pointsoutside the State of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organizat ion affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.International Association of Machinists, District No. 129, is a labororganization affiliated with the American Federation of Labor, ad-mitting to i bembership employees of the Company.Defiance Screw Machine Workmen's Association I, an mlaffiliatedlabor organization, admitting to membership employees of theCompanny.III.7115 QUESTION CONCERNING REPRESENTATIONOn February 29, 1944, the UAW-CIO requested the Company torecognize it as the exclusive collective bargaining representative of theCompany's employees.The Company did not reply to this request,and contends that the petition should be dismissed because the Asso-ciation was certified as the exclusive representative less than a year ago.On June.22, 1943, the Company and the Association entered into anexclusive collective bargaining contract.The contract provided thatit should remain in effect from July 1, 1943, to June 30, 1944. On Sep-tember 17, 1943, the Board issued a Decision I involving the same con-tract and found therein that the contract was not a bar, since the claimof the I. A. M., the petitioner in that case, was made in timely fashion.On October 22, 1943, the Board, after an election, certified the Asso-ci-ation as the exclusive bargaining representative of the employees.Although the contract expired on June 30, 1944, the Association andthe Company are at present. operating under a written extension of, theagreement which is for an indefinite term.1 52 N. L. R. B. 686. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDAs a general rule, we do not conduct a new election within a year ofa prior certification.Where a contract for a reasonable term has beenentered into with a certified representative, in the interest of stabilitywe customarily refuse to disturb such a contractual relationship untilthe initial period of the contract is about to expire.Here, the certifica-tion will be a year old by the time an election can be concluded.We,therefore, find that the certification of October 22, 1943, is not a barto this proceeding.2Moreover, since the contract-is for an indefiniteterm, it obviously is no bar to a determination of representatives at thistime.A statement, of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the UAW-CIO represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPLiOPRIATE UNITThe UAW-CIO urges that all production and maintenance employ-ees of the Company, including plant protection employees, but ex-cluding supervisory and clerical employees, constitute an appropriateunit.The only controversy with respect to the unit concerns plantprotection employees.The UAW-CIO would include such personsin the unit while the I. A. M., the Association, and the Companywould exclude them.The plant protection employees were excluded from the unit in thecertification alluded to above.The UAW-CIO contends that suchpersons should now be included inasmuch as they have been demili-tarized.The record indicates that although the United States Gov-ernment has notified the Company that it might relax the require-ments pertaining to guards, the only action taken by the Company wasto disarm the guards. The guards are still uniformed,.perform thesame duties as before, and have not received discharges from theUnited States Army auxiliary police.For this reason, and since theyhave not been included in the contract unit, we shall exclude the plantprotection employees from the unit.2Cf.Matterof ThompsonP)odecis, Inc, 47 N1,ItL' 619.Matter of Aluminum Coon-pany of America,Newai k Works,57 NL R B 913.'The Field Examiner ieported that the UAW-CIO presented 132 membership application.cards beaung the names of-persons who appear on the Company's pay roll of July 14,1944There ate approxumftely 292 emplo} ces in the appropriate unit.The Field Exam-iner further reported that the I A 1\I, presented 9 dues record cards bearing the namesof persons on the July 14, 1944 pay rollThe Association dui not present any evidenceof representation but relies upon its contract, alluded to abut e, as evidence of its interestin the instant proceeding DEFIANCE SCREW MACHINE PRODUCTS COMPANY513We find that all production and maintenance employees of the Com-pany, excluding clerical and plant protection employees and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-S-.ries III, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Defiance ScrewMachine Products Company, Defiance, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direc on andsupervision of the Regional Direction for the Eighth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Sectio_ > 10 and 11, of said Rules and Regulations,among the employees in the unit found appropratie. in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged-for cause andhave not been rehired or reinstated prior to the date of-the election,to determine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, or by International Association of Machinists, District No. 129,affiliated with the American Federation of Labor, or by Defiance ScrewMachine Workmen's Association, for the purposes of collective bar-gaining, or by none of said organizations.609591-45-vol. 58--34